 



Exhibit 10.1
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
LOAN AGREEMENT
     THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (the
“Amendment”), dated as of January 23, 2008, is made and entered into by and
among HSBC BANK USA, NATIONAL ASSOCIATION, as the lender (the “Lender”), ROYAL
GOLD, INC., a corporation organized and existing under the laws of the State of
Delaware, as a borrower (“Royal Gold”) and HIGH DESERT MINERAL RESOURCES, INC.,
a corporation organized and existing under the laws of the State of Delaware, as
a borrower (“High Desert”, with each of Royal Gold and High Desert individually
referred to herein as a “Borrower” and collectively referred to herein as the
“Borrowers”).
Recitals
     A. The Lender and the Borrowers are parties to the Second Amended and
Restated Loan Agreement dated as of January 5, 2007, as otherwise amended,
modified, supplemented and restated from time to time (the “Loan Agreement”).
     B. The Lender and the Borrowers desire hereby to amend the Loan Agreement
as set forth herein, including extending the scheduled maturity date of the Loan
Agreement to December 31, 2012, and to ratify and confirm (i) the Loan Agreement
as so amended and (ii) the other Loan Documents.
Agreement
     NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     1. Defined Terms. Capitalized terms used but not defined in this Amendment
shall have the meanings given thereto in the Loan Agreement.
     2. Amendments to the Loan Agreement.
          a. The Loan Agreement is hereby amended by deleting the defined term
“Borrowing Base Metals Price” therefrom and substituting the following therefor:
     “Borrowing Base Metals Price” shall mean: (a) for Gold, the lesser of (x)
$500 per Ounce of Gold or (y) 90% of the then Spot Price in Dollars per Ounce of
Gold maintained by the Lender on any date of determination; (b) for Silver, the
lesser of (x) $7.50 per Ounce of Silver or (y) 90% of the then Spot Price in
Dollars per Ounce of Silver maintained by the Lender on any date of
determination; and (c) for Copper, the lesser of (x) $1.50 per pound of Copper
or (y) 90% of the then Spot Price in Dollars per pound of Copper maintained by
the Lender on any date of determination.

1



--------------------------------------------------------------------------------



 



          b. The Loan Agreement is hereby amended by deleting the defined term
“Scheduled Maturity Date” therefrom and substituting the following therefor:
     “Scheduled Maturity Date” means December 31, 2012.
          c. The Loan Agreement is hereby amended by deleting the defined term
“Spot Price” therefrom and substituting the following therefor:
     “Spot Price” means: (i) with respect to Gold, the P.M. price fixing for
gold by the London Bullion Association as reported in The Wall Street Journal or
any other agreed upon successor publication for the applicable time or time
period; (ii) with respect to Silver, the price fixing for silver by the London
Bullion Association as reported in The Wall Street Journal or any other agreed
upon successor publication for the applicable time or time period; and
(iii) with respect to Copper, the spot Copper COMEX price as reported in The
Wall Street Journal or any other agreed upon successor publication for the
applicable time or time period.
          d. The Loan Agreement is hereby amended by deleting Section 6.12(a)
therefrom and substituting the following therefore:
(a) Tangible Net Worth. The Borrowers, on a consolidated basis, shall at all
times maintain a Net Worth of not less than the sum of $330,000,000 plus 50% of
the Borrowers’ Net Profits for each completed fiscal quarter (excluding any
fiscal quarter in which the Borrowers’ Net Profits are negative) beginning with
the fiscal quarter ended December 31, 2007 on a cumulative basis.
          e. The Borrowers and the Lender agree that the Loan Agreement, as
amended hereby, is extended, continued, ratified, restated and effective until
December 31, 2012.
          f. As a condition to the Lender entering into this Amendment, each
Borrower irrevocably agrees that each of the Loan Documents and all guaranties,
grants of security, mortgages, liens, deeds, pledges and rights thereunder, are
hereby extended, continued, ratified and confirmed, remain in full force and
effect and apply to the Loan Agreement as extended and amended hereby.
          g. This Amendment and all other Instruments executed and delivered by
any Borrower in connection with this Amendment are and shall be deemed to be
“Loan Documents” for all purposes.
     3. Representations and Warranties.
          a. Each Borrower hereby jointly and severally remakes and restates
each of its representations and warranties in the Loan Agreement and the other
Loan Documents, effective as of the date of this Amendment, which
representations and warranties are incorporated herein by reference as if fully
set forth. Each Borrower jointly and severally represents and warrants that each
of the Schedules attached to the Loan Agreement is true, complete and accurate
as of the date hereof, except for those changes set forth on the revised
Schedules attached hereto.

2



--------------------------------------------------------------------------------



 



          b. Each Borrower hereby jointly and severally represents and warrants
that (i) this Amendment and each other Instrument delivered by a Borrower in
connection herewith has been duly authorized, executed and delivered by each
Borrower, (ii) this Amendment and each other Instrument delivered by a Borrower
in connection herewith is binding upon and enforceable against each Borrower in
accordance with its terms, (iii) no consent, approval, authorization or order
of, or filing, registration or qualification with, any court or Governmental
Authority or third party is required in connection with the execution, delivery
and performance of this Amendment and the other Instruments delivered in
connection herewith, and (iv) no Potential Event of Default or Event of Default
has occurred and is continuing or will occur as a result of the consummation of
the transactions contemplated hereby.
     4. Conditions Precedent. This Amendment shall become effective as of the
date hereof upon satisfaction of the following conditions precedent:
          a. The Lender has received duly executed originals of (i) this
Amendment, and (ii) a certificate from each Borrower, substantially in the form
of Exhibit A hereto.
          b. The Lender shall have received evidence reasonably satisfactory to
the Lender that this Amendment has been approved and entered into pursuant to
approval by the Board of Directors of each Borrower.
          c. The Lender shall have received evidence reasonably satisfactory to
the Lender that the Collateral Agreements remain in full force and effect as
valid, perfected, enforceable first priority Liens on the Collateral, except for
Liens permitted by the Loan Agreement, enforceable through the extended
Scheduled Maturity Date.
          d. The Borrowers shall have obtained all necessary approvals and
consents of Governmental Authorities and other Persons, if any, required in
connection with the execution, delivery and performance of this Amendment and
the other Instruments contemplated hereby and the performance of the
transactions contemplated thereby.
          e. The Lender shall have received such other Instruments,
certificates, information and opinions as the Lender may reasonably request, in
each case, in form and substance reasonably satisfactory to the Lender.
     5. Miscellaneous Provisions.
          a. Each Borrower hereby covenants and agrees that (a) within 14 days
after the date of this Amendment, each Borrower shall have delivered to the
Lender duly executed and acknowledged originals of an amendment to each Mortgage
in form and content satisfactory to the Lender, in order to provide notice of
the extension of the Scheduled Maturity Date (the “Mortgage Amendments”) and
(b) within 30 days after the date of this Amendment, each executed Mortgage
Amendment shall have been filed of record with the applicable Governmental
Authority in accordance with the applicable recording requirements. Each
Borrower further agrees to promptly perform or cause to be performed all other
acts or cause to be executed and delivered to the Lender all other Instruments,
which are necessary or advisable to continue and maintain the perfection of the
Collateral Agreements through the revised Scheduled Maturity Date

3



--------------------------------------------------------------------------------



 



          b. This Amendment is a Loan Document. The Loan Agreement as amended by
this Amendment is hereby ratified, approved, confirmed and continued in each and
every respect, and the parties hereto agree that the Loan Agreement remains in
full force and effect in accordance with its terms. Nothing contained herein
shall be construed to release, terminate or act as a novation of, in whole or in
part, any Loan Document or any guaranty, lien, mortgage, deed, pledge or
security interest granted pursuant thereto. All references to the Loan Agreement
in each of the Loan Documents and in any other document or instrument shall
hereafter be deemed to refer to the Loan Agreement as amended hereby. The Loan
Documents shall remain unchanged and in full force and effect, except as
provided in this Amendment or in any agreement executed and delivered by the
Lender in connection herewith, and the Loan Documents are hereby ratified,
confirmed, and extended.
          c. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York, excluding that body of law relating to
conflict of laws.
          d. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. This Amendment may be validly executed
and delivered by facsimile, e-mail or other electronic transmission, and a
signature by facsimile, e-mail or other electronic transmission shall be as
effective and binding as an original signature.
          e. The execution, delivery and effectiveness of this Amendment shall
not operate or be deemed to operate as a waiver of any rights, powers or
remedies of the Lender under the Loan Agreement or any other Loan Document or
constitute a waiver of any provision thereof.
          f. This Amendment shall be binding upon and inure to the benefit of
the Lender and each Borrower, and their respective successors and assigns
permitted by the Loan Agreement.
          g. The Borrowers shall pay all reasonable costs, fees and expenses
paid or incurred by the Lender incident to this Amendment, including, without
limitation, the reasonable fees and expenses of Lender’s counsel in connection
with the negotiation, preparation, delivery and execution of this Amendment and
any related documents.
* * * * * * * *
remainder of this page intentionally blank

* * * * * * * *

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first above written.

              Borrowers:
 
            ROYAL GOLD, INC.
 
       
 
  By:   /s/ Tony Jensen
 
       
 
  Name:   Tony Jensen
 
  Title:   President and Chief Executive Officer
 
            HIGH DESERT MINERAL RESOURCES, INC.
 
       
 
  By:   /s/ Tony Jensen
 
       
 
  Name:   Tony Jensen
 
  Title:   President
 
            The Lender:
 
            HSBC BANK USA, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ P. E. Kavanaugh
 
       
 
  Name:   P.E. Kavanaugh
 
  Title:   Senior Vice President

5



--------------------------------------------------------------------------------



 



EXHIBIT A
Omnibus Certificates

6